Citation Nr: 1424571	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  09-47 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for mild osteoarthritis with patellofemoral pain syndrome, left knee.

2.  Entitlement to an initial disability rating in excess of 10 percent for mild osteoarthritis with patellofemoral pain syndrome, right knee.

3.  Entitlement to service connection for carpal tunnel syndrome, left wrist.

4.  Entitlement to service connection for carpal tunnel syndrome, right wrist.

5.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was subsequently transferred to the Atlanta RO. 

A hearing was held on February 11, 2014, in Atlanta, Georgia, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board notes that in her March 2007 and August 2008 claims, the Veteran claimed entitlement to service connection for a spine condition and a back condition, respectively.  The RO subsequently recharacterized the issue as entitlement to service connection for lumbar strain.  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of her condition; rather, she sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  VA and private treatment records indicate that the Veteran has been diagnosed with degenerative disc disease and degenerative joint disease of the lumbar spine, as well as lumbar strain and levoscoliosis.  In light of this, the Board has recharacterized the issue on appeal to entitlement to service connection for a low back disability, to provide for the most favorable review of the Veteran's claim.

The issues of entitlement to a disability rating in excess of 10 percent for degenerative joint disease and degenerative disc disease, C5-C7 with left cervical radiculopathy and entitlement to service connection for a bilateral foot condition have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to initial disability ratings in excess of 10 percent for mild osteoarthritis with patellofemoral pain syndrome, left and right knee, and entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In February 2014, prior to the promulgation of a Board decision in the appeal, the Veteran expressed her desire to withdraw her appeal for entitlement to service connection for carpal tunnel syndrome of the left and right wrist.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met with respect to the issue of entitlement to service connection for carpal tunnel syndrome of the left and right wrist.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing, or otherwise in writing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  At the February 2014 Board hearing, on the record, the Veteran indicated that she wished to withdraw her appeal as to the claim for service connection for carpal tunnel syndrome of the left and right wrist.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these particular issues on appeal.  As such, the Board finds that the Veteran has withdrawn her appeal as to those claims, and accordingly, the Board does not have jurisdiction over them.


ORDER

The appeal of the claim of entitlement to service connection for carpal tunnel syndrome, right wrist, is dismissed.

The appeal of the claim of entitlement to service connection for carpal tunnel syndrome, left wrist, is dismissed.


REMAND

Reasons for remand:  To provide the Veteran with adequate VA examinations and to procure relevant outstanding private treatment records. 

The Veteran submitted a July 2013 private treatment record in which a Dr. F. included diagnoses of left meniscus tear and lumbar scoliosis.  Although the note indicates a plan to schedule an MRI of the lumbar spine and  for the Veteran to return for follow-up in 3 weeks, no other records from this private physician are located in the Veteran's VA claims file.  Treatment and diagnostic testing regarding knee and back disabilities is highly germane to the claims for entitlement to initial disability ratings in excess of 10 percent for the Veteran's service-connected left and right knee disabilities and entitlement to service connection for a low back disability.  On remand, the outstanding private treatment records should be obtained, pending any necessary release from the Veteran.  38 C.F.R. § 3.159(c)(1) (2013).   

The Veteran was provided with VA examinations for her knee disabilities in March 2011 and February 2008.  Subsequent to these examinations, the July 2013 private treatment record, noted above, was added to the claims file, indicating that the Veteran had a torn meniscus in the left knee.  At the February 2014 Board hearing, the Veteran also testified that she believes that both knees have gotten worse since the last VA examination.

The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to a new VA examination where there is evidence, including her statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, on remand, a new VA examination should be ordered to document the current severity of the Veteran's service-connected knee disabilities.

The Veteran was also provided with VA examinations, in May 2009 and April 2014, for her low back disability.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The May 2009 VA examiner diagnosed the Veteran with lumbosacral strain and opined that it was less likely than not related to the Veteran's in-service treatment for mechanical low back pain as she was returned to duty after having back pain, returned to gainful employment after military service, in various types of employment that would be associated with lumbosacral strain, and had no medical record of follow-up for back pain until 2006.  However, as the examination report is found to carry little probative weight, because the VA examiner appears to have disregarded the Veteran's competent reports of continuous low back pain since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examiner may not ignore lay statements of the Veteran, unless found by the Board to be not credible);  see also, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)(wherein the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records).  

The April 2014 examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine, and arthritis and levoscoliosis was found through imaging.  Where in the portion of the report reserved for the examiner's opinion, the examiner instead responded that, "[t]here are no STRs in VBMS to review.  The tabbed records referenced in the request are not in VBMS.  There is therefore inadequate evidence given to render requested opinion.  Please note this facility does not have access to Virtual VA records." 

The Board thus finds that the Veteran has not yet been provided an adequate VA medical opinion regarding the nature and ideology of her low back disability or disabilities.  On remand, a supplemental VA medical opinion should be sought where the examiner is provided access to the full evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the approximate dates of any and all treatment she received from Dr. F. for her back and knee disabilities, and to provide a release form for these records.  

After securing the Veteran's written authorization, obtain any and all private treatment records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow her the opportunity to obtain the records.

2.  Thereafter, arrange for the Veteran to undergo a VA joints examination with an appropriate medical professional to determine the current severity of her service-connected left and right knee disabilities.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

a.  The examiner must conduct full range of motion studies for the left and right knee and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  The examiner must then provide specific findings as to the range of motion of the left and right knee after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  Then, after reviewing the Veteran's complaints and medical history, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the Veteran's left and right knee during flare-ups should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided. 

d.  Fully describe any findings regarding the Veteran's left and right knee instability, including whether there is objective evidence of instability of the knee joint, locking, effusion, subluxation, or any other manifestation.  Fully discuss the frequency and severity of such instability.

3.  Thereafter, refer the Veteran's VA claims file to an appropriate VA medical professional for a supplemental opinion as to the nature and etiology of the Veteran's low back disabilities.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner then must address the following:

a.  Whether any low back disorder, including but not limited to degenerative disc disease, degenerative joint disease (DJD), levoscoliosis, and lumbosacral strain, had its onset during active service from February 1986 to July 1992 OR after service.  In particular, the examiner must state whether it is at least as likely as not (50 percent or greater probability) that the disorder arose during active service.  Regarding the Veteran's DJD, the examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the disorder arose within the one year period following active military service (ending July 24, 1993).
 
b.  If the examiner determines that any of the Veteran's back disorders had its onset after service, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current low back disability is etiologically or causally related to any in-service disease, event, or injury.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

*The examiner is advised that the Veteran is competent to report experiencing an in-service event where she was unable to straighten up after physical training and felt a loud pop and crack in her lower back, as well as suffering from back pain from that date forward.  Such reports, including those of a continuity of symptomatology since service, must specifically be acknowledged and considered in formulating the requested opinions.  If the examiner rejects the Veteran's reports of in-service injury and continuity of symptomatology, he or she must provide a reason for doing so.

4.  Thereafter, review the requested medical opinions to ensure that they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

5.  After completing the aforementioned development, and conducting any additional development deemed necessary, readjudicate the claims remanded herein in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


